STONE, C. J.
Defendant was prosecuted under section 3835 of the Code of 1886. The criminating testimony against him tended to show that one Cameron sold some furniture to McPherson on the installment plan, the title to the furniture to remain in Cameron-, the seller, until the purchase-price should be paid;’ that the furniture had not been paid for in full; that McPherson sold and delivered the furniture to defendant, and that defendant had let part of the furniture to some one else, whose name is not disclosed. At this stage, Cameron, learning that McPherson had disposed of the furniture to defendant-, informed the latter of the nature of his claim, and demanded its surrender to him. The testimony tends to show that this was the first information Thomas had that the furniture was not fully paid for, or that Cameron had any claim to it. The defendant refused to surrender the furniture, saying that he had bought it from McPherson; and he further stated he had rented it to some boys, and he declined to tell where it was. Cameron, on this state of facts, instituted an action of detinue for the furniture, and also the warrant which originated the present prosecution. When the officer went in search of the furniture, that he might seize it under the writ in detinue, the defendant again declined to state where it was. ■ ■' •
.Omitting such portions of the statute — Code, § 3835 — as do ' *51not apply to this case, its language is: “Any person who, . . for the purpose of hindering, delaying or defrauding any [other] person who has a claim thereto under any . . . lawful or valid claim, verbal or written, . . buys, receives, or conceals any [personal] property, with knowledge of the existence of such claim, must, on conviction, be punished as if he had stolen the same.” It will be perceived on reading this statute that, to constitute the offense it intends to punish, knowledge of the valid claim must precede the act of buying, receiving, or concealing.
The court gave the following charge to the jury: “Though the jury may believe from the evidence that, at the time he [defendant] bought the furniture, and at the time he rented the same out, he had no knowledge of the claim of Cameron; yet if, after Cameron had informed him of such claim, he refused to tell where the furniture was, or give him information which would lead to its discovery, then this would be a concealment, although he had disposed of the furniture before such knowledge came to him.” There was exception to this charge.
The word conceal, in this statute, is employed in its primary sense — “to hide from sight or observation; to secrete; to cover.” It implies some act done, or procured to 'be done, which is intended to prevent or hinder the discovery of the thing searched for. A mere failure or refusal to give information is not enough. If it were, a mere stranger, having knowledge of the whereabouts of property to which another has a claim, and refusing to disclose it, would incur the odium attached to this statutory crime. The Criminal Court erred in giving this charge.
Reversed and remanded.